 



EXHIBIT 10.4
THIS TRANSACTION FEE AGREEMENT (this “Agreement”) is made as of the ____ day of
February, 2006.

         
BETWEEN:
       
 
       
 
  CytRx Corporation    
 
  11726 San Vicente Blvd., Suite 650    
 
  Los Angeles, CA 90049    
 
       
 
  (the “Company”)    
 
       
 
      OF THE FIRST PART
 
       
AND:
       
 
       
 
  T.R. WINSTON & COMPANY, LLC    
 
  376 Main Street    
 
  Bedminster, New Jersey 07921    
 
       
 
  (the “Broker”)    
 
       
 
      OF THE SECOND PART

W H E R E A S:
     A. The Company wishes to engage Broker to act on a non-exclusive basis in
connection with the potential sale of between $8,000,000 and $15,000,000
aggregate principal amount of equity securities (“Securities”) of the Company
(the “Transaction”);;
     B. The Broker is a licensed broker-dealer with the National Association of
Securities Dealers;
     C. The Company wishes to reward the Broker for its services in the event
that a Transaction closes in the manner hereinafter set forth.
          NOW, THEREFORE, in consideration of the mutual covenants, promises,
conditions, warranties and representations hereinafter set forth, the parties
hereto agree as follows:
          1. Broker will introduce the Company to one or more of those certain
accredited, institutional investors listed on Exhibit A attached hereto
(“Investor” or “Investors”), with whom Broker has a pre-existing substantive
relationship. For the avoidance of doubt, no party shall be deemed an Investor
for purposes of this Agreement, and no fees shall be payable to Broker with
respect to the investment by such party in the securities of the Company, unless
such party is listed on Exhibit A. Broker and the Company may periodically amend
Exhibit A by mutual written agreement. The actual terms and structure of the
Transaction will depend on market conditions and will be subject to negotiation
between the Company and prospective Investors. Broker agrees to not contact any
person who is not designated as an Investor in connection with the Transaction.

1



--------------------------------------------------------------------------------



 



          2. Nothing contained in this Agreement shall limit or restrict the
right of the Company to negotiate or enter into any transaction of a type
similar to the Transaction with a party other than a Investor, or to engage any
other company to provide services of the type provided by Broker hereunder.
          3. In consideration for the services rendered by Broker hereunder, at
the Closing of any Transaction with Investors, the Company agrees to compensate
the Broker as follows: (i) seven percent (7%) of the cash proceeds actually
received by Company from the sale of Securities to Investors and (ii) a warrant
exercisable for seven percent (7%) of the Securities (other than warrants or
shares underlying warrants) issued to Investors in the Transaction. The warrants
shall be exercisable into Securities similar to those issued in the Transaction,
and will have an exercise price and term consistent with the warrants issued to
the Investors. Fees and warrants shall be paid to Broker in the manner and in
the name designated by Broker. For purposes of determining Broker’s compensation
under this Section 3, the cash proceeds received in the Transaction shall not
include any amounts paid to the Company by Investors upon the exercise of
warrants issued in the Transaction.
          4. If any party who is not set forth on Exhibit A hereto, as it may be
amended from time to time (a “Non-Introduced Party”), invests in the Transaction
arranged by Broker hereunder, then the Company shall pay Broker the fees set
forth in Section 3 with respect to such investment; provided, however, that in
the event that the Company owes any fee (whether cash or warrants or otherwise)
to any third party other than Broker in connection with the investment by the
Non-Introduced Party, then the amount of the cash fee owed to, and the number of
warrants issuable to, Broker pursuant to Section 3 in respect of the investment
by the Non-Introduced Party shall be reduced by the amount of the fee paid to
and the number of warrants issued to that third party. Notwithstanding the
foregoing, Broker shall not contact any such Non-Introduced Party without the
prior written consent of the Company. The parties hereby agree that Bristol
Investment Fund, Ltd. is a Non-Introduced Party who may be contacted by Broker.
          5. The shares of common stock underlying the warrants issued to the
Broker pursuant to this Agreement shall carry “piggy-back” registration rights.
          6. By execution hereof, the Company acknowledges that the Broker does
not provide investment advice or financial planning services. In that regard,
the Broker is not registered as an investment adviser under the Investment
Advisers Act of 1940, as amended, and cannot therefore provide any advice
regarding the desirability or value of purchasing, selling, transacting in,
investing in, or holding any security. Rather, the Broker’s services will be
limited to those properly provided by a licensed broker-dealer (T.R. Winston &
Company, LLC is registered with the NASD as an “Introducing Broker/Dealer” or
“K” broker/ dealer in accordance with Section 15 of the Securities and Exchange
Act of 1934, as amended.) Broker represents and warrants that it is a duly
registered broker/dealer and in good standing with the SEC, NASD and the State
of California and has and shall maintain such registrations as well as all other
necessary licenses and permits to conduct its activities under this Agreement,
which it shall conduct in compliance with applicable federal and state laws
relating to a private placement under Regulation D of the 1933 Act. Broker
represents that it is not a party to any other agreement which would conflict
with or interfere with the terms and conditions of this Agreement.
          7. This Agreement will terminate upon a closing of the Transaction.
The Company may terminate this Agreement following thirty (30) days after the
date hereof upon written notice. Notwithstanding the foregoing, all provisions
of this Agreement other than section 1, 3 and 4 shall survive the termination of
this Agreement. Broker shall be entitled to compensation under Section 3

2



--------------------------------------------------------------------------------



 



based on investments made by Investors listed on Exhibit A, as it may be amended
from time to time, at any time within one year of the date hereof.
          8. Broker, and its officers, directors, employees and agents shall
maintain in strict confidence and not copy, disclose or transfer to any other
party (1) all confidential business and financial information regarding the
Company and its affiliates, including without limitation, projections, business
plans, marketing plans, product development plans, pricing, costs, customer,
vendor and supplier lists and identification, channels of distribution, and
terms of identification of proposed or actual contracts and (2) all confidential
technology of the Company. In furtherance of the foregoing, Broker agrees that
it shall not transfer, transmit, distribute, download or communicate, in any
electronic, digitized or other form or media, any of the confidential technology
of the Company. If the Transaction is not consummated, or if at any time the
Company so requests, Broker and its representatives will return to the Company
all copies of information regarding the Company in their possession.
          9. Except for communication to Investors in furtherance of this
Agreement, Broker will not disclose the fact that discussions or negotiations
are taking place concerning a possible transaction involving the Company, or the
status or terms and conditions thereof.
          10. The Company hereby agrees to indemnify and hold harmless the
Broker, its managers, members, agents and employees (collectively referred to as
the Broker for purposes of this Section 6) from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses as incurred by any of them (including the fees and
expenses of counsel) which are related to or arise out of any actions taken or
omitted to be taken (including any untrue statements made or omitted to be made)
by the Company or any actions taken or omitted to be taken by the Broker (except
in the case of gross negligence or willful misconduct on the part of such
Broker) in connection with any Transactionor otherwise related to or arising out
of the Broker’s activities on behalf of the Company. The Company shall reimburse
Broker for all reasonable expenses (including the reasonable fees and expenses
of counsel) incurred by such Broker in connection with investigating, preparing
or defending any such claim, action, suit or proceeding, including in connection
with pending or threatened litigation to which Broker is a party.
          11. The Company and the Broker acknowledge that Diana Derycz Kessler
is a director of Bristol Investment Fund, Ltd., one of the Investors, and also
acts as a registered representative of the Broker and a manager at Bristol
Capital Advisors, LLC. Bristol Capital Advisors, LLC is the investment manager
to Bristol Investment Fund, Ltd.
          12. Upon the closing of any Transaction with Investors, the Company
shall pay all legal fees associated with the preparation of definitive documents
for the Transaction, not to exceed $25,000.
          13. This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective heirs, administrators, successors and
assigns.
          14. This Agreement represents the entire agreement by and between the
Company and Broker and supersedes any and all other agreements, either oral or
written, with respect to the Agreement. Each party to this Agreement
acknowledges that no representation, inducements, promises or agreement, orally
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding. No assignment
of this Agreement shall be made without the prior written consent of the other
party.

3



--------------------------------------------------------------------------------



 



          15. This Agreement shall be enforced, governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed entirely within such State. In the event that any provision
of this Agreement is invalid or unenforceable under any applicable statute or
rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such
statute or rule of law. Any provision hereof which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision hereof. The parties hereto hereby submit to the exclusive
jurisdiction of the state courts or the United States Federal Courts located in
New York with respect to any dispute arising under this Agreement or the
transactions contemplated hereby. The party which does not prevail in any
dispute arising under this Agreement shall be responsible for all fees and
expenses, including attorneys’ fees, incurred by the prevailing party in
connection with such dispute.
     8. This Agreement consists of a total of 5 pages, and an Exhibit A. This
Agreement may be signed in any number of counterparts and the combination of the
same shall constitute a binding agreement. A signed copy of this Agreement
received via facsimile shall be deemed an original signature of a party for
purposes of making this Agreement a binding agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties hereto have hereunto executed this Agreement
as of and from the day first above written.

            CYTRX CORPORATION
      By:   /s/ STEVEN A. KRIEGSMAN         Name:   Steven A. Kriegsman       
Title:   President and Chief Executive Officer        T.R. WINSTON & COMPANY,
LLC
      By:   /s/ G. TYLER RUNNELS         Name:   G. Tyler Runnels       
Title:   Chairman     

5